Dismissed and Memorandum Opinion filed November 24, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00825-CV

                       GERALD LEE RICKS, Appellant
                                         V.

                     SUZANNE S. RADCLIFFE, Appellee

                   On Appeal from the 405TH District Court
                           Galveston County, Texas
                      Trial Court Cause No. 15-CV-0096

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed July 27, 2015, 2015. The notice of
appeal was filed September 28, 2015. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.
      On October 29, 2015, this court ordered appellant to pay the appellate filing
fee on or before November 13, 2015, or the appeal would be dismissed. Appellant
has not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed.
See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with notice from clerk requiring response or other
action within specified time).


                                      PER CURIAM

Panel consists of Justices Jamison, McCally and Wise.




                                         2